Filed 8/11/16 P. v. Adams CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C076408

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F00490)

         v.

JERRY TWOTUFF ADAMS,

                   Defendant and Appellant.




         A jury convicted defendant Jerry Twotuff Adams of carjacking (Pen. Code, § 215,
subd. (a); count one),1 second degree robbery (§ 211; count two), assault with a firearm
(§ 245, subd. (a)(2); count three), and convicted felon in possession of a firearm
(§ 29800, subd. (a)(1); count four). The jury also found firearm allegations to be true.
(§ 12022.53, subd. (b) [counts one and two]; § 12022.5, subds. (a) and (d) [count three].)


1        Undesignated statutory references are to the Penal Code.

                                                             1
In bifurcated proceedings, the court found a strike prior (§§ 667, subds. (b)-(i), 1170.12)
and a prior felony conviction (§ 667, subd. (a)) to be true.
       The court sentenced defendant to state prison for an aggregate term of 39 years
eight months: the upper term of nine years, doubled for the strike prior, for carjacking
(count one) plus a consecutive 10-year term for the firearm enhancement; a consecutive
one-third the midterm or one year, doubled for the strike prior, for the robbery (count
two) plus a consecutive one-third the midterm or three years four months for the firearm
enhancement; a stayed term for the assault offense (count three) and firearm
enhancement; a consecutive one-third the midterm or eight months, doubled for the strike
prior, for being a convicted felon in possession of a firearm (count four); and a
consecutive five-year term for the prior felony conviction.
       Defendant appeals, contending section 654 barred punishment for the robbery
(count two) and his possession of the firearm (count four). We disagree and affirm the
judgment.
                                          FACTS
       At approximately 9:00 p.m. on January 21, 2013, Charles Ahmed, Jr., went to an
apartment complex at 3181 Howe Avenue to deliver two Dominos pizzas and a two-liter
container of soda to apartment 23. He parked his white Pontiac G6 that had a Dominos
signage on top, left the car unlocked and the engine running so that the headlights would
stay on and light his way, and started walking on the pathway to the apartment. When he
was about 15 feet from the apartment, he heard footsteps behind him. When he turned
around, he saw the barrel of a gun pointed at him within inches from his face. The
assailant, later identified as defendant, ordered Ahmed to turn around and not look.
Ahmed dropped the pizzas and soda, removed his cell phone and wallet from his pockets,
and got down on the ground. Defendant ordered Ahmed to hug the wall. Defendant
picked up Ahmed’s cell phone, money bag, and wallet and jumped on Ahmed, shoving
his knee into Ahmed’s back and using the barrel of the gun to press Ahmed’s head into

                                              2
the dirt. Defendant demanded more, saying, “I know this isn’t all you got. Give me all
you got.” Ahmed responded repeatedly that he had given defendant everything.
Defendant hit Ahmed in the head with the pistol and ordered Ahmed to remove his
sweater. Ahmed did so and defendant searched it. Ahmed heard someone pick up the
pizza boxes and then a door to apartment 23 open. Ahmed heard footsteps going towards
the apartment door and then someone threw the pizza boxes into the apartment.
Defendant said to someone inside the apartment, “I’m robbin’ this nigga.” Ahmed
looked up towards the apartment and defendant ran out, saying, “I told you not to look,
you think I’m F’ing around with you?” Ahmed responded repeatedly, “No, I know
you’re serious.” Defendant jumped on Ahmed, shoving his knee into Ahmed’s back, and
pistol whipped him on the back of his head. Defendant was wearing thick gloves.
Ahmed heard sounds like the gun was being cocked and then the slide being pulled back.
Placing the barrel of the gun behind Ahmed’s head, defendant demanded, “Give me the
rest of what you got. I know you got more money. Where you hiding it at?” Defendant
ordered Ahmed to remove his clothes, including his shorts, shoes, and socks. Ahmed told
defendant that there might be some change near the steering wheel of his car which was
parked nearby. Ahmed heard someone else run towards his car. Defendant struck
Ahmed a few more times with the gun and then placed the barrel against the back of his
head, ordering Ahmed not to get up. Defendant ran towards Ahmed’s car. Ahmed heard
the car door close and his car speed away.
      Ahmed waited about 90 seconds and then looked up. He saw no one around and
his car gone. He got up and ran, noticing three or four children looking out the window
of apartment 23. Ahmed was bleeding from his head and wearing only underwear. He
ran across the apartment complex and started knocking on doors. After several people
refused to let him inside, a resident went outside and let Ahmed call 911. About four to
five minutes after the attack, Ahmed was able to contact law enforcement.



                                             3
       At approximately 9:14 p.m., Sergeant Kenny Lee heard the report from dispatch of
a carjacking and saw the stolen white Pontiac stopped at a red light. Sergeant Lee made a
U-turn to get behind the car and it ran the red light and sped off with the officer in
pursuit. Defendant, the driver, drove off the road and onto the front lawn of a house near
Edison Avenue and Horseshoe Drive, got out of the car and ran. The passenger, later
identified as Ashley Nelson, also got out and ran.
       At approximately 9:29 p.m., Officer Sam Lopez spoke with a woman who had
called 911 to report a man jumping over her fence in a mobile home park on Auburn
Boulevard. Officer Lopez and his partner Officer Wiseman saw defendant nearby
walking down the street. The officers ordered defendant to lie down on the ground and
he complied. When he was taken into custody, he was breathing somewhat heavily as if
he had been running and there was a tear and some grass on his shirt. The officers found
a small knife but not a firearm on defendant’s person.
       At approximately 9:40 p.m., Nelson was found near the Pontiac. Initially, she
claimed she had been sleeping in the backyard of the residence, but about 30 minutes
later, she admitted she had been a passenger in the Pontiac. She identified defendant in
an in-field show-up as the man driving the Pontiac.
       Ahmed identified defendant in an in-field show-up as well. Ahmed recognized
defendant’s clothing and his voice.
       A search by police canines for a firearm was unsuccessful. The firearm defendant
used in the robbery, assault, and carjacking was never found.
                                       DISCUSSION
       Defendant contends the trial court erroneously imposed consecutive sentences for
robbery (count two) and possession of a firearm (count four), arguing that section 654
barred punishment for these two offenses. He claims the robbery and the carjacking were
part of an indivisible course of conduct with a single objective to take property. He
claims there is no evidence to support the finding that he possessed the firearm after the

                                              4
robbery and carjacking. We conclude that the trial court properly imposed consecutive
sentences.
       Background
       At sentencing, defense counsel argued that section 654 barred punishment for
robbery and the assault offenses, claiming it was the “same conduct” although “slightly
separated in time.” The prosecutor argued consecutive sentencing was discretionary and
appropriate given the circumstances for robbery and possession of a firearm.
       In imposing a consecutive term for the robbery, the court found that the robbery
“occurred at a different time and place” from the carjacking, commenting: “You robbed
the victim first. And then at some later point in time [you] decided that wasn’t enough.
So you made him strip. And then you took his car. You had a sufficient opportunity to
pause and reflect and decide whether or not you wanted to continue your criminal
conduct, which apparently you decided was in your best interest, and so you did.”
       In imposing a consecutive term for the possession offense, the court stated: “With
respect to Count 4, I find that your being a felon in possession of a firearm was a separate
and distinct act that you took upon yourself that day. You were armed prior to making
contact with Mr. Ahmed, who’s the victim in this matter. And, therefore, in this Court’s
view that [offense] occurred at a different time and place and manner.”
       Analysis
       Section 654, subdivision (a) provides in pertinent part:
       “An act or omission that is punishable in different ways by different provisions of
law shall be punished under the provision that provides for the longest potential term of
imprisonment, but in no case shall the act or omission be punished under more than one
provision. . . .”
       “Whether a course of criminal conduct is divisible and therefore gives rise to more
than one act within the meaning of section 654 depends on the intent and objective of the
actor. If all of the offenses were incident to one objective, the defendant may be

                                             5
punished for any one of such offenses but not for more than one.” (Neal v. State of
California (1960) 55 Cal. 2d 11, 19; People v. Hensley (2014) 59 Cal. 4th 788, 828;
People v. Latimer (1993) 5 Cal. 4th 1203, 1208, 1216-1217; see People v. Correa (2012)
54 Cal. 4th 331, 336 (Correa).)2 “However, if the defendant harbored ‘multiple or
simultaneous objectives, independent of and not merely incidental to each other, the
defendant may be punished for each violation committed in pursuit of each objective
even though the violations share common acts or were parts of an otherwise indivisible
course of conduct. [Citation.]’ [Citations.]” (People v. Jones (2002) 103 Cal. App. 4th
1139, 1143 (Jones).) In determining whether section 654 applies, the trial court exercises
its discretion, and its findings will not be reversed on appeal if there is any substantial
evidence to support them. (Jones, supra, at p. 1143.)
       Robbery
       Defendant argues that he attacked Ahmed with the single intent and objective of
taking his property, his pizza, and his car. Defendant claims that had the car “not been
running, the keys to the car would, no doubt, have been taken at the same moment as the
pizza. It is only because the car was running with the keys in it that there was any break
in time at all.” He asserts there is no evidence to support the conclusion that he decided
to take the car at a different time. We reject his argument.
       A defendant may be convicted of both carjacking and robbery based on the same
conduct but may not be punished for “the same act which constitutes a violation of both
[section 215] and Section 211.” (§ 215, subd. (c); People v. Ortega (1998) 19 Cal. 4th
2      Correa, supra, 54 Cal. 4th 331 disapproved the application of section 654 to
multiple punishment for multiple violations of the same provision of law, concluding
Neal v. State of California’s footnote to the contrary (Neal v. State of California, supra,
55 Cal.2d at p. 18, fn. 1) was dictum (Correa, supra, at p. 344) but this “new rule”
applied prospectively only. (Id. at pp. 344-345.)



                                               6
686, 700.) A defendant may be punished for both when the carjacking and robbery
involve more than one objective. (People v. Green (1996) 50 Cal. App. 4th 1076, 1085.)
       Here, the robbery and carjacking did not take place simultaneously and were not
part of an indivisible course of conduct. The trial court reasonably concluded that
defendant’s initial objective was to steal Ahmed’s money. Defendant was dissatisfied
with the minimal amount of money Ahmed had and demanded more repeatedly (“Give
me the rest of what you got. I know you got more money. Where you hiding it at?”).
After searching Ahmed’s sweater, defendant ordered Ahmed to remove his clothes down
to his underwear. Defendant was focused on obtaining more money. Ahmed suggested
there might be some change next to the steering wheel in his car parked nearby. The trial
court reasonably concluded that only after finding what little money Ahmed had did
defendant entertain the new objective of taking Ahmed’s car. The trial court expressly
found that defendant completed the robbery and had time to reflect and consider his
actions before arriving at his new objective. Defendant took Ahmed’s money and the
pizzas, entered the apartment and spoke to someone inside, and then returned to beat
Ahmed in the head, telling him not to get up, and then taking his car. Defendant’s
punishment for both the robbery and carjacking is consistent with the purpose underlying
section 654 of ensuring that his punishment is commensurate with his culpability. The
trial court did not err in imposing a consecutive sentence for the robbery.
       Convicted Felon in Possession of a Firearm
       Citing People v. Venegas (1970) 10 Cal. App. 3d 814 (Venegas), defendant argues
that the evidence showed that his possession of the firearm occurred only at the time he
robbed the victim and that there was no evidence that he possessed it after the robbery
and carjacking.3 Defendant distinguishes People v. Ratcliff (1990) 223 Cal. App. 3d 1401



3     Defendant also cited the original opinion in People v. Manila (2006)
138 Cal. App. 4th 1459, which was subsequently modified (People v. Manila (2006)

                                             7
(Ratcliff) where the evidence supported a finding that the defendant possessed a firearm
before or after the offenses.
       Relying on Jones, supra, 103 Cal. App. 4th 1139, the People argue that the
evidence supports a reasonable inference that defendant possessed the gun prior to the
robbery. We agree with the People.
       Whether a violation of section 29800, prohibiting a convicted felon from
possessing a firearm, constitutes a divisible transaction from another offense in which
defendant possessed or used a firearm depends upon the facts and circumstances of the
case. “[S]ection 654 will not bar punishment for both firearm possession by a felon
(§ 12021, subd. (a)(1) [now § 29800]) and for the primary crime of which the defendant
is convicted” where the convicted felon “commits a crime using a firearm, and arrives at
the scene already in possession of the firearm, [so that] it may reasonably be inferred that
the firearm possession is a separate and antecedent offense, carried out with an
independent, distinct intent from the primary crime.”4 (Jones, supra, 103 Cal.App.4th at
p. 1141; Ratcliff, supra, 223 Cal.App.3d at pp. 1412-1414; People v. Garcia (2008)
167 Cal. App. 4th 1550, 1565.)
       Jones, supra, 103 Cal. App. 4th 1139 held that section 654 did not bar punishment
for both convicted felon in possession of a gun and shooting at an inhabited dwelling
(§ 246) where the defendant must have possessed the firearm before he drove towards the
victim’s house at which the defendant fired several shots. (Jones, supra, at pp. 1142-
1143, 1147-1148.)


139 Cal. App. 4th 589), and granted review by the Supreme Court on September 20, 2006,
and later dismissed on October 10, 2007. (People v. Manila, S144885.) Manila is not
citable.
4       The Legislature reorganized section 12000 et seq., the deadly weapons statutes.
(Stats. 2010, ch. 711, introduction.) Effective January 1, 2011, and operative January 1,
2012, the prohibition contained in section 12021 is found in section 29800. (Stats. 2010,
ch. 711, §§ 4, 6, 10.)

                                             8
       Ratcliff, supra, 223 Cal. App. 3d 1401 held that punishment for both convicted
felon in possession of a gun and two robberies was not barred by section 654 where the
defendant’s possession “continued before, during and after [the robberies].” (Ratcliff,
supra, at pp. 1404, 1413.)
       However, where the facts show that “ ‘fortuitous circumstances put the firearm in
the defendant’s hands only at the instant of the commission of another offense’ ” (People
v. Garcia, supra, 167 Cal.App.4th at p. 1565; Ratcliff, supra, 223 Cal.App.3d at p. 1412),
multiple punishment is barred by section 654. For example, in People v. Bradford (1976)
17 Cal. 3d 8, the defendant shot at an officer several times with the gun defendant seized
from the officer moments before the shooting and separate punishment for both convicted
felon in possession of the firearm and the assault offense was barred by section 654.
(People v. Bradford, supra, at pp. 13, 22.) And in Venegas, supra, 10 Cal. App. 3d 814,
section 654 barred punishment for both convicted felon in possession of a gun and assault
with a deadly weapon with intent to commit murder where the defendant obtained the
victim’s gun during a barroom struggle shortly before he used it to shoot the victim.
(Venegas, supra, at pp. 819, 821.)
       Here, the trial court expressly found that defendant armed himself with the firearm
prior to approaching Ahmed from behind. The court’s finding is supported by the
evidence. There is no evidence to support the theory that defendant just happened upon
the gun during the offenses. Defendant’s separate punishment for his possession of a
firearm is consistent with the purpose underlying section 654 of ensuring that his
punishment is commensurate with his culpability. “A felon who, for example, uses a gun
to commit a burglary is more culpable than a felon who commits the same burglary
without a gun, or than a felon who arms himself but does not commit any additional
crimes.” (Jones, supra, 103 Cal.App.4th at p. 1148.) The trial court did not err in
imposing a consecutive sentence for the gun possession.



                                            9
                                 DISPOSITION
     The judgment is affirmed.



                                               NICHOLSON   , Acting P. J.



We concur:



     BUTZ               , J.




     HOCH               , J.




                                     10